DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Non-Final Office Action in response to the Application filed on the 3rd day of February, 2021. Currently claims 1-24 are pending. No claims are allowed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-24 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3 and 6-22 of prior U.S. Patent No. 10943212 (Application 14/707,819). This is a statutory double patenting rejection. Examiner notes that the similarities are identified in the chart below. 
Patent Number 10943212

Application Number 17166324

Claim 1 and 15:
1. (Currently Amended) A computer-implemented method for organizing a job referral database comprising:

-organizing in a database, by a processor, company information, job information, candidate information, and tracking elements that contain information related to referral criteria.;.[,]] 

-tracking, in the database, by the processor, a referrer quality of each candidate through a multi-dimensional analysis of each candidate's ability to serve as a referrer, the multi- dimensional analysis including, for each respective candidate, scoring the respective candidate according to a number of prior job referrals and respective outcomes of each of the prior job referrals; 

-calculating, by the processor, based on a distance function of at least two dimensions from the database, candidate match scores

-enforcing, by the processor via the database, referral criteria based on the tracking elements, receiving job description data associated with a job opening; 

-identifying, by the processor from within the database, a seed population of candidates from a plurality of candidates based on the job information, candidate match scores, and referrer quality data; 

-notifying, by the processor, the seed population of candidates of the job opening via a plurality of trackable electronic notification messages, wherein each of the plurality of trackable electronic notification messages identify specific candidates in the seed population of candidates and wherein each of the plurality of trackable electronic notification messages includes a tracking element incorporating a unique identifier associated with the job opening and the specific candidate, the notifying including, for each candidate from the seed population of candidates, 

-generating a tracking pixel as the tracking element, the generating including: forming a concatenation of an identifier of the candidate, [[and]] at least a portion of the company information, and at least a portion of the and/or job information from the database; and assigning a referral limit to the tracking pixel, the referral limit specifying a number of modifications to the tracking pixel after which the tracking pixel is no longer eligible for modification; 

-forming within the database a chain of referrals, by the processor, wherein the forming includes: tracking forwarding of the plurality of trackable electronic notification messages from one candidate to another candidate based on the tracking element, the tracking including, for each instance of forwarding, modifying the tracking pixel to include data unique to the another candidate; identifying referral hops based on results of the tracking of the plurality of trackable electronic notification messages, the identifying including omitting instances of forwarding that modified the tracking pixel after the tracking pixel was no longer eligible for modification; and inferring the chain of referrals based on the identified referral hops, wherein the chain of referrals corresponds to the propagation of information regarding the job opening between candidates; 





































-receiving, by the processor, a job application from an end candidate in the chain of referrals wherein the job application includes a particular trackable electronic notification message of the plurality of trackable electronic notification messages; 

-receiving, by the processor, a notification that the end candidate has been hired; and 

-causing, by the processor, rewarding of the candidates in the chain of referrals corresponding to the hired end candidate and the particular trackable electronic notification message
Claims 1, 4, 13 and 16
1. A computer-implemented method for organizing a job referral database comprising: 


-organizing in a database, by a processor, company information, job information, candidate information, and tracking elements that contain information related to referral criteria; 

-calculating, by the processor, based on a distance function of at least two dimensions from the database, candidate match scores; 

-identifying, by the processor from within the database, a seed population of candidates from a plurality of candidates based on the job information, candidate match scores, and referrer quality data; 

-collecting information from one or more candidates of the seed population; 

-tracking, in the database, by the processor, a referrer quality of each candidate through a multi-dimensional analysis of each candidate's ability to serve as a referrer, the multi-dimensional analysis including, for each respective candidate, scoring the respective candidate according to a number of prior job referrals and respective outcomes of each of the prior job referrals and processing the information collected from the one or more candidates; 

-notifying, by the processor, the modified seed population of candidates of the job opening via a plurality of trackable electronic notification messages, wherein each of the plurality of trackable electronic notification messages identify specific candidates in the modified seed population of candidates and wherein each of the plurality of trackable electronic notification messages includes a tracking element incorporating a unique identifier associated with the job opening and the specific candidate, the notifying including, for each candidate from the modified seed population of candidates, 

-generating a tracking pixel as the tracking element, the generating including: forming a concatenation of an identifier of the candidate, at least a portion of the company information, and at least a portion of the job information from the database; and assigning a referral limit to the tracking pixel, the referral limit specifying a number of modifications to the tracking pixel after which the tracking pixel is no longer eligible for modification; 

-forming within the database, by the processor, a chain of referrals including a plurality of candidates numbering less than or equal to the referral limit; 

Insert Claim 4 and 16 language:
4. The method of claim 1, wherein the forming of the chain of referrals comprises: tracking forwarding of the plurality of trackable electronic notification messages from one candidate to another candidate based on the tracking element, the tracking including, for each instance of forwarding, modifying the tracking pixel to include data unique to the another candidate; identifying referral hops based on results of the tracking of the plurality of trackable electronic notification messages, the identifying including omitting instances of forwarding that modified the tracking pixel after the tracking pixel was no longer eligible for modification; and inferring the chain of referrals based on the identified referral hops, wherein the chain of referrals corresponds to the propagation of information regarding the job opening between candidates.

16. The apparatus of claim 13, wherein the forming of the chain of referrals comprises: tracking forwarding of the plurality of trackable electronic notification messages from one candidate to another candidate based on the tracking element, the tracking including, for each instance of forwarding, modifying the tracking pixel to include data unique to the another candidate; identifying referral hops based on results of the tracking of the plurality of trackable electronic notification messages, the identifying including omitting instances of forwarding that modified the tracking pixel after the tracking pixel was no longer eligible for modification; and inferring the chain of referrals based on the identified referral hops, wherein the chain of referrals corresponds to the propagation of information regarding the job opening between candidates.

-receiving, by the processor, a job application from an end candidate in the chain of referrals wherein the job application includes a particular trackable electronic notification message of the plurality of trackable electronic notification messages; 

-receiving, by the processor, a notification that the end candidate has been hired; and 

-causing, by the processor, rewarding of the plurality of candidates in the chain of referrals corresponding to the hired end candidate and the particular trackable electronic notification message.

Claim 2
2. (Original) The method of claim 1, wherein the job description data comprises a bounty value for the job opening and one or more of job opening position, job opening location, job opening salary, job opening benefits, and company background.

Claims 6 and 18
6. The method of claim 1, wherein the job description data comprises a bounty value for the job opening and one or more of job opening position, job opening location, job opening salary, job opening benefits, and company background.
18. The apparatus of claim 13, wherein the job description data comprises a bounty value for the job opening and one or more of job opening position, job opening location, job opening salary, job opening benefits, and company background.

Claim 3 and 16
3. (Previously Presented) The method of claim 1, wherein the referrer quality data estimates the ability of a potential candidate in the plurality of potential candidates to serve as a successful referrer for the job opening by combining two or more dimensions to compute a score.

16. (Previously Presented) The apparatus of claim 15, wherein the referrer quality data estimates the ability of a potential candidate in the plurality of potential candidates to serve as a successful referrer for the job opening by combining two or more dimensions to compute a score.


Claims 7 and 19
7. The method of claim 1, wherein the referrer quality data estimates the ability of a potential candidate in the plurality of potential candidates to serve as a successful referrer for the job opening by combining two or more dimensions to compute a score.


19. The apparatus of claim 13, wherein the referrer quality data estimates the ability of a potential candidate in the plurality of potential candidates to serve as a successful referrer for the job opening by combining two or more dimensions to compute a score.

Claim 4
Canceled 


Claim 5
Canceled 


Claim 6
6. (Previously Presented) The method of claim 1, wherein the trackable electronic notification message is forwarded to at least one additional candidate not within the plurality of candidates.

Claim 8 
8. The method of claim 1, wherein the trackable electronic notification message is forwarded to at least one additional candidate not within the plurality of candidates.

Claim 7
7. (Original) The method of claim 6, further comprising receiving an application to join the plurality of candidates from the at least one additional candidate.

Claims 9 and 21
9. The method of claim 8, further comprising receiving an application to join the plurality of candidates from the at least one additional candidate.

21. The apparatus of claim 20, wherein the instructions are further operable to cause the one or more hardware processors to receive an application to join the plurality of candidates from the at least one additional candidate.

Claim 8
8. (Previously Presented) The method of claim 1, wherein the identified referral hops exclude information resulting from forwarding of the message to more than a predetermined number of new additional candidates.



Claim 9
9. (Previously Presented) The method of claim 1, wherein the identified referral hops exclude information resulting from forwarding of the message to one or more new additional candidates when the forwarding occurs more frequently than a predetermined number of times within a predetermined amount of time.



Claim 10
10. (Previously Presented) The method of claim 1, wherein the identified referral hops exclude information resulting from forwarding of the message to one or more new additional candidates when the forwarding occurs at a more frequent interval than a predetermined minimum interval.

Claims 5 and 17
5. The method of claim 4, wherein the identified referral hops exclude at least one of: information resulting from forwarding of the message to more than a predetermined number of new additional candidates; information resulting from forwarding of the message to one or more new additional candidates when the forwarding occurs more frequently than a predetermined number of times within a predetermined amount of time; and information resulting from forwarding of the message to one or more new additional candidates when the forwarding occurs at a more frequent interval than a predetermined minimum interval.

17. The apparatus of claim 16, wherein the identified referral hops exclude at least one of: information resulting from forwarding of the message to more than a predetermined number of new additional candidates; information resulting from forwarding of the message to one or more new additional candidates when the forwarding occurs more frequently than a predetermined number of times within a predetermined amount of time; and information resulting from forwarding of the message to one or more new additional candidates when the forwarding occurs at a more frequent interval than a predetermined minimum interval.

Claim 11
11. (Original) The method of claim 1, wherein the candidates in the chain of referrals are rewarded by splitting a bounty value for the job opening.

Claims 10 and 22
10. The method of claim 1, wherein the candidates in the chain of referrals are rewarded by splitting a bounty value for the job opening.

22. The apparatus of claim 13, wherein the candidates in the chain of referrals are rewarded by splitting a bounty value for the job opening.

Claim 12
12. (Original) The method of claim 11, wherein the distribution of the bounty value to each candidate in the chain of referrals is determined by one or more of candidate position in the chain of referrals, historical referrer performance of the candidate, and payment of a separate bonus directly to at least one of the candidates in the chain of referrals.

Claims 11 and 23
11. The method of claim 10, wherein the distribution of the bounty value to each candidate in the chain of referrals is determined by one or more of candidate position in the chain of referrals, historical referrer performance of the candidate, and payment of a separate bonus directly to at least one of the candidates in the chain of referrals.

23. The apparatus of claim 22, wherein the distribution of the bounty value to each candidate in the chain of referrals is determined by one or more of candidate position in the chain of referrals, historical referrer performance of the candidate, and payment of a separate bonus directly to at least one of the candidates in the chain of referrals.

Claim 13
13. (Original) The method of claim 1, wherein criteria used to identify the seed population is modified in order to identify a different amount of candidates in the seed population, wherein the amount of candidates in the seed population is changed in order to modify a number of job applications received for the job opening.

Claims 2 and 14
2. The method of claim 1, further comprising modifying, by the processor, criteria used to identify the seed population in order to identify a different amount of candidates in the seed population, wherein the amount of candidates in the seed population is changed in order to modify a number of job applications received for the job opening.

14. The apparatus of claim 13, wherein the instructions are further operable to cause the one or more hardware processors to modify criteria used to identify the seed population in order to identify a different amount of candidates in the seed population, wherein the amount of candidates in the seed population is changed in order to modify a number of job applications received for the job opening.

Claim 14
14. (Previously Presented) The method of claim 1, further comprising collecting information from one or more candidates of the plurality of candidates, wherein the information is used to create the referrer quality data and wherein the information comprises one or more of online social network information, online social network contacts, online professional network information, online professional network contacts, address book contacts, phone book contacts, offline contacts, contact skillsets, and jobs desired by contacts.

Claims 3 and 15
3. The method of claim 1, wherein the information collected from the one or more candidates comprises one or more of online social network information, online social network contacts, online professional network information, online professional network contacts, address book contacts, phone book contacts, offline contacts, contact skillsets, and jobs desired by contacts.

15. The apparatus of claim 13, wherein the information collected from the one or more candidates comprises one or more of online social network information, online social network contacts, online professional network information, online professional network contacts, address book contacts, phone book contacts, offline contacts, contact skillsets, and jobs desired by contacts.

Claim 15
Same as Claim 1


Claim 16
Same as Claim 3


Claim 17
17. (Previously Presented) The apparatus of claim 15, wherein the identified referral hops exclude information resulting from forwarding of the message when the message is forwarded to an amount of new additional candidates exceeding a predetermined threshold number of additional candidates, forwarded to new additional candidates more frequently than a predetermined threshold number of times within a predetermined amount of time, or forwarded to new additional candidates at a more frequent interval than a predetermined time interval.

Claims 5 and 17
5. The method of claim 4, wherein the identified referral hops exclude at least one of: information resulting from forwarding of the message to more than a predetermined number of new additional candidates; information resulting from forwarding of the message to one or more new additional candidates when the forwarding occurs more frequently than a predetermined number of times within a predetermined amount of time; and information resulting from forwarding of the message to one or more new additional candidates when the forwarding occurs at a more frequent interval than a predetermined minimum interval.

17. The apparatus of claim 16, wherein the identified referral hops exclude at least one of: information resulting from forwarding of the message to more than a predetermined number of new additional candidates; information resulting from forwarding of the message to one or more new additional candidates when the forwarding occurs more frequently than a predetermined number of times within a predetermined amount of time; and information resulting from forwarding of the message to one or more new additional candidates when the forwarding occurs at a more frequent interval than a predetermined minimum interval.

Claim 18
18. (Original) The apparatus of claim 15, wherein the additional candidates are not within the plurality of candidates.

Claims 8 and 20
8. The method of claim 1, wherein the trackable electronic notification message is forwarded to at least one additional candidate not within the plurality of candidates.
20. The apparatus of claim 13, wherein the trackable electronic notification message is forwarded to at least one additional candidate not within the plurality of candidates.

Claim 19
19. (Previously Presented) The apparatus of claim 15, wherein the trackable electronic notification message is configured to be forwarded to at least one additional candidate not within the plurality of candidates.

Claims 8 and 20
8. The method of claim 1, wherein the trackable electronic notification message is forwarded to at least one additional candidate not within the plurality of candidates.
20. The apparatus of claim 13, wherein the trackable electronic notification message is forwarded to at least one additional candidate not within the plurality of candidates.

Claim 20
20. (Previously Presented) The apparatus of claim 15, wherein the trackable electronic notification message comprises one or more of an e-mail, an SMS message, a push notification to a computing device, or a notification via a consumer-facing website.



Claim 21
21. (Previously Presented) The method of claim 1, wherein the tracking of the referrer quality of each candidate comprises determining, by the processor, a respective quality score for each candidate based at least in part on a hiring process of the end candidate.

Claim 12
12. The method of claim 1, wherein the tracking of the referrer quality of each candidate comprises determining, by the processor, a respective quality score for each candidate based at least in part on a hiring process of the end candidate.


Claim 22
22. (Previously Presented) The apparatus of claim 15, wherein the tracking of the referrer quality of each candidate comprises determining a respective quality score for each candidate based at least in part on a hiring process of the end candidate.

Claim 24
24. The apparatus of claim 13, wherein the tracking of the referrer quality of each candidate comprises determining a respective quality score for each candidate based at least in part on a hiring process of the end candidate.








The claims are rejected under 35 USC 101 as being the same invention. This is a statutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689